Fourth Court of Appeals
                                   San Antonio, Texas
                                        December 14, 2016

                                       No. 04-16-00406-CR

                                       Carl Wade BAILES,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 290th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013CR0076
                          Honorable Melisa Skinner, Judge Presiding


                                          ORDER
        The appellant’s motion for extension of time to file brief is granted. The appellant’s brief
is due February 7, 2017.




                                                      _________________________________
                                                      Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of December, 2016.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court